Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Confidential Materials omitted and filed separately with the Securities and Exchange Commission. Asterisks denote omissions Exhibit 10.1 COMMERCIAL SUPPLY AGREEMENT between SAVIENT PHARMACEUTICALS INC. and BIO-TECHNOLOGY GENERAL (ISRAEL) Ltd. COMMERCIAL SUPPLY AGREEMENT This Commercial Supply Agreement (the Agreement) is made and entered into as of the 20 th day of March 2007, (hereinafter the Effective Date), by and between Savient Pharmaceuticals, Inc., a public company organized under the laws of the State of Delaware having its principal place of business at One Tower Center, 14 th Floor, East Brunswick, New Jersey 08816, USA (Savient), and Bio-Technology General (Israel) Ltd., a private company organized under the laws of the State of Israel having its principal place of business at Beer Tuvia Industrial Zone, POB 571, Kiryat Malachi 83104, Israel (BTG) (hereinafter, each of Savient and BTG a Party and, collectively, the Parties). W I T N E S S E T H: WHEREAS , pursuant to the Share Purchase Agreement (the SPA) and the Asset Purchase Agreement (APA), each dated March 23, 2005 (the SPA and APA, collectively, the Divestiture Agreements), Savient has, on 17 July 2005, sold to Ferring B.V. all of the issued and outstanding share capital of BTG, and to Ferring International Centre S.A. all of Savients right, title and interest in certain drug products and drug candidates developed and/or manufactured by BTG, but not in any case in the drug candidate known as PEG-uricase (or also known as Puricase); and WHEREAS , the Parties to this Agreement have entered into a development agreement dated March 20, 2007, (the " Development Agreement ") according to which BTG renders continued development, manufacturing and other services in relation to Puricase. WHEREAS , Savient wishes BTG, and BTG is willing, to supply Bulk Product for Commercial Launch and further commercial sales. NOW THEREFORE , in consideration of the foregoing premises, which are incorporated into and made a part of this Agreement, and of the mutual covenants which are recited herein, the Parties agree as follows: ARTICLE 1 DEFINITIONS  AE  shall mean, with respect to the Product, any adverse event associated with the use of the Product in a patient or clinical investigation, whether or not considered drug related, including the following: an adverse event occurring in the course of the use of the Product in professional practice; an adverse event occurring from drug overdose whether accidental or intentional; an adverse event occurring from drug abuse; an adverse event occurring from drug withdrawal; and any significant and consistent failure of expected pharmacological action. AE shall include, without limitation, any unfavorable and unintended sign (including, without limitation, an abnormal laboratory finding), an exacerbation of a pre-existing condition, intercurrent illness, drug interaction, significant worsening of a disease under investigation or treatment, significant failure of expected pharmacological or biological action, symptom or disease temporally associated with the use of the Product, whether or not considered related to the Product. Notwithstanding anything foregoing to the contrary, with respect to the Territory in which the Product is marketed, AEs shall include any experience required to be reported to a relevant authority in any such country. 1.02  Affiliate  shall mean any business entity which directly or indirectly controls, is controlled by, or is under common control with any Party to this Agreement. A business entity shall be deemed to control another business entity if (i) it owns, directly or indirectly, at least fifty percent (50%) of the issued and outstanding voting securities, capital stock, or other comparable equity or ownership interest of such business entity, or (ii) it has the de facto ability to control or direct the management of such business entity. If the laws of the jurisdiction in which such entity operates prohibit ownership by a Party of fifty percent (50%) or more, control shall be deemed to exist at the maximum level of ownership allowed by such jurisdiction; provided, however, that there is a de facto ability to direct or control its management. 1.03  BLA  means a regulatory application filed with a governmental agency in a country or a group of countries (e.g. FDA or EU EMEA) for the purpose of lawfully marketing, selling, distributing, importing, exporting, manufacturing, developing or using a therapeutic or prophylactic product for the treatment or prevention of a disease or physical condition; a BLA shall include, without limitation, a Product License Application or Marketing Authorization in the European Union, and a
